DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/6/2020 was filed after the mailing date of 11/6/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berberian et al (US20190294893) in view of Stein et al (US20160325753) and Takemae et al (US20150367781).
Regarding claim 1, Berberian teaches a method of generating a three-dimensional (3D) lane model (figs. 3a and 3b), the method comprising: 
generating a dominant plane indicating plane information of a road (para. [0044], Robust estimate of the dominant ground plane can be performed using both lower spatial resolution and lower accuracy) based on a depth information of a driving-allowed area of a vehicle on a driving image (para. [0044], dominant ground plane is computed from the road image and the low resolution depth map) and a depth map corresponding to a front of the vehicle (12 in fig. 1, 413 in fig. 4, para. [0034], In step 403, image frames 15 are captured in the field of view of camera 12. A depth map 413 for each candidate image portions 409 may include a color or gray scale coordinate related to a function of distance (Z) from the camera 12 to the lines); and
generating road shape information of the road (10 and 30 in fig. 3a).

Berberian fails to teach generating road shape information of the road based on travel route information of the vehicle acquired from map information; and
generating a 3D short-distance road model based on the dominant plane.

However Stein teaches generating road shape information of a road based on travel route information of the vehicle acquired from map information (para. [0036], [0069], In some examples, map database 160 can include data relating to a position, in a reference coordinate system, of various items, including roads, lanes and layout of lanes, objects on the road, water features, geographic features, points of interest, etc; other methods including methods that use HD-Maps and other forms of pre-stored paths can be used) and generating a 3D short-distance road model based on a dominant plane (para. [0103]-[0105], predicted road plane can be used to determine the homography between the two images; On the bottom right, there is shown a 1D sample for each of a left and right wheel tracks of a predicted path showing the accumulated profile from 7 m ahead of the vehicle to the vehicle itself (or some point of reference on the vehicle). The examiner interprets the road profile from the vehicle to 7m as the short-distance road model).
Therefore taking the combined teachings of Berberian and Stein as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Stein into the method of Berberian. The motivation to combine Stein and Berberian would be to allow for better driver assist technology features (para. [0024] of Stein).

Berberian also fails to teach acquiring height information from the dominant plane; and 
generating a 3D long-distance road model by projecting a result of matching the height information, the road shape information, and the 3D short-distance road model onto the dominant plane.

However Takemae teaches acquiring height information from a dominant plane (fig. 7, height of the x plane is the z depth/distance) and generating a 3D long-distance road model (fig. 8) by projecting a result of matching the height information (iv in fig. 8), road shape information (fig. 5, road surface area which is interpreted to be road shape information as shown in fig. 8; Para. [0045], In this embodiment, the road surface area is an area that is set in advance according to the camera orientation as shown in the input image and the distance image in FIG. 4; Para. [0053], allow the curb boundary to be estimated), and a 3D short-distance road model onto the dominant plane (fig. 4 is short distance in comparison to dominant plane in fig. 8).

Therefore taking the combined teachings of Berberian and Takemae as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Takemae into the method of Berberian. The motivation to combine Takemae and Berberian would be to reducing a situation in which a solid lane boundary in a distant area cannot be estimated (para. [0020] of Takemae).


Regarding claim 2, the modified invention of Berberian teaches a method wherein the driving-allowed area is acquired by: 
acquiring the driving image from the camera included in the vehicle (12 in figs. 1 and 2 of Berberian); 
generating a depth map including depth information corresponding to a visual field criterion of the front of the vehicle (413 in fig. 4 of Berberian); and 
calculating the driving-allowed area based on the driving image and the depth map (para. [0032]-[0036] of Berberian, depth map 413 of imaged portions 409 around an image feature, e.g. line 38 is compared with each of the three models (a), (b), and (c). Barriers/curbs and road surfaces are detected by comparing the depth map with models).


Regarding claim 3, the modified invention of Berberian teaches a method wherein the generating of the road shape information further comprises: 
extracting the road shape information from the driving image (fig. 3a of Berberian), the road shape information including any one or any combination of any two or more of a surface of the road (10 in fig. 3a of Berberian), a lane marking on the road (30 in fig. 3a of Berberian), and a center line of the road (30 in fig. 3a of Berberian).


Regarding claim 5, the modified invention of Berberian teaches a method wherein the extracting of the road shape information comprises: 
acquiring location information including either one or both of current location information of the vehicle and direction information of the vehicle (para. [0087] of Stein); and 
extracting the road shape information currently viewed by the camera based on the location information and camera information included in the driving image (para. [0099] of Stein).


Regarding claim 8, the modified invention of Berberian teaches a method wherein the acquiring the height information comprises: 
acquiring the height information by projecting 2D coordinates obtained from the 2D map to the dominant plane (fig. 7 of Takemae, height of the x plane is the z depth/distance).


Regarding claim 9, the modified invention of Berberian teaches a method wherein the matching comprises matching the road shape information and the 3D short-distance road model using a least square method (para. [0051] of Takemae, the least squares method).


Regarding claim 10, the modified invention of Berberian teaches a method wherein the generating of the dominant plane comprises generating the dominant plane based on a depth map corresponding to a front of the vehicle (413 in fig. 4 of Berberian).


Regarding claim 11, the modified invention of Berberian teaches a non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform the method of claim 1 (para. [0006] of Berberian). 


Regarding claim 12, the limitations recite similar subject matter as claim 1 and is therefore rejected for the same reasons as stated above. Furthermore, Berberian teaches a camera (12 in fig. 1 of Berberian) and processor (14 in fig. 2 of Berberian).


Regarding claim 13, the modified invention of Berberian teaches an apparatus of claim 12, wherein the apparatus comprises at least one of a head-up display (HUD) apparatus, a three-dimensional (3D) digital information display (DID), a navigation apparatus, a 3D mobile apparatus, a smartphone, a smart television (TV), and a smart vehicle (para. [0024] of Stein, Disclosed embodiments provide systems and methods that can be used as part of or in combination with active suspension, adaptive suspension, autonomous navigation/driving and/or driver assist technology features).


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berberian et al (US20190294893), Stein et al (US20160325753) and Takemae et al (US20150367781) in view of Homma (US20180039438).
Regarding claim 6, the modified invention of Berberian fails to teach a method wherein the acquiring of the location information comprises: 
acquiring the travel route information based on a starting point and a destination of the vehicle from the map information; and 
acquiring the location information including either one or both of the current location information of the vehicle and the direction information of the vehicle, based on the travel route information.

However Homma teaches acquiring a travel route information based on a starting point and a destination of a vehicle from map information (para. [0037], guide route); and 
acquiring a location information including either one or both of the current location information of the vehicle and the direction information of the vehicle, based on the travel route information (para. [0023]).

Therefore taking the combined teachings of Berberian, Stein and Takemae with Homma as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Homma into the method of Berberian, Stein, and Takemae. The motivation to combine Takemae, Stein, Homma and Berberian would be to contribute to safe vehicle operation by suppressing the movement of a user’s line-of-sight and enabling the user to intuitively sense and recognize the degree of a potential risk (para. [0010] of Homma).


Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/           Primary Examiner, Art Unit 2663